Citation Nr: 0707667	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  06-26 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation on account of 
need for aid and attendance of another and/or by reason of 
being housebound.






ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel








INTRODUCTION

The veteran had active service from January 1978 to January 
1981.  This appeal arises from a November 2005 rating 
decision by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

In February 2007, the veteran's motion to advance the case on 
the docket due to financial hardship was granted by the Board 
pursuant to 38 C.F.R. § 20.900(c).


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service-connected disabilities are currently 
rated as follows: pseudofolliculitis barbae rated as 30 
percent disabling, lumbosacral strain rated as 20 percent 
disabling, chondromalacia of the left knee rated as 20 
percent disabling, chondromalacia of the right knee rated as 
10 percent disabling, a left hip condition rated as 10 
percent disabling and a right hip condition, rated as 10 
percent disabling.  The combined schedular evaluation is 70 
percent.  The veteran is also in receipt of a total rating 
based upon individual unemployability due to service-
connected disabilities.

Here, the veteran contends that he is entitled to special 
monthly compensation based on the need for regular aid and 
attendance or by reason of being housebound due solely to his 
service-connected disabilities.  The evidence regarding the 
extent to which his disabilities result in the functional 
deficits required for an award of aid and attendance benefits 
is inadequate.  VA outpatient treatment records show 
treatment of his service-connected disabilities, but do not 
show that he required assistance with the needs of daily 
living or was housebound.  Moreover, no VA examination to 
determine his capacity to perform self-care functions has 
been performed in connection with his claim.  

In a July 2006 Statement of Attending Physician, a private 
doctor indicated the veteran's gait was normal and that he 
was able to dress and undress himself unassisted as well as 
wash and keep himself ordinarily clean and presentable 
unassisted, but then indicated the veteran was unable to 
leave home, attend to the needs of nature, or 
physically/mentally protect himself from the everyday hazards 
of life without the assistance of another.  Unfortunately 
examination findings describing disability that would tend to 
support these conclusions were not cited.  In view of the 
foregoing, the veteran should be provided a comprehensive 
examination to ascertain the extent to which his service-
connected disabilities impair his ability to perform the 
functions of daily self-care.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2006).  

Accordingly, the case is remanded for the following actions:

1.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran, to include records of 
private medical treatment.  Specifically, 
the RO should obtain all outstanding 
pertinent medical records, to include 
copies of all office treatment records 
from Dr. R.D.S. (see July 2006 Statement 
of Attending Physician).  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of unsuccessful 
efforts in this regard, in order that he 
be provided the opportunity to obtain and 
submit those records for VA review.  

2.  The RO should schedule the veteran 
for an appropriate VA medical examination 
to assess whether he is in need of the 
regular aid and attendance of another 
person or is housebound due solely to 
service-connected disabilities.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  The examiner should elicit 
from the veteran a detailed history 
regarding the progression of relevant 
symptoms.  All indicated tests and 
studies should be performed.  The 
examiner should describe the extent to 
which functional impairment of the lumbar 
spine and lower extremities as a result 
of service-connected disability renders 
the veteran unable to perform daily self-
care functions and protect himself from 
the hazards or dangers of his daily 
environment without the regular aid and 
attendance of another person.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
supplemental statement of the case (SSOC) 
was issued.  If the benefit sought on 
appeal remains denied, furnish the 
veteran an appropriate SSOC containing 
notice of all relevant actions taken on 
the claim.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


